Citation Nr: 1530216	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  13-21 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for a right wrist disability.  

5.  Entitlement to service connection for a cervical spine disability.  

6.  Entitlement to service connection for a left knee disability.

7.  Entitlement to service connection for a right knee disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from July 1985 to April 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision of the Louisville, Kentucky, regional office (RO) of the Department of Veterans Affairs (VA).  The Montgomery, Alabama RO now has jurisdiction of this appeal. 

The issues of entitlement to service connection for hypertension, sleep apnea; and right wrist, cervical spine, left knee, and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has current bilateral tinnitus that is the result of the noise exposure during service.



CONCLUSION OF LAW

The criteria for service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303(a) (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

For listed chronic diseases, a nexus to service can be established with evidence of a continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  Tinnitus, as an organic disease of the nervous system is considered a listed chronic disease.  38 U.S.C.A. §§ 1101, 1112 (West 2014); Fountain v. McDonald, 27 Vet. App. 258 (2015); 38 C.F.R. § 3.309(a) (2014).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The Board finds that the evidence both for and against the Veteran's claim for service connection for tinnitus is in relative equipoise, which means that service connection is warranted for this disability.  

The service treatment records are negative for complaints or diagnosis of tinnitus.  However, the Veteran testified at the May 2015 hearing that during service he worked with an electrical generator.  He stated that the generator was very loud.  His DD 214 confirms that his military occupational specialty was a power generation equipment repairer.  This evidence establishes an in-service injury.  

The Veteran was afforded a VA audiological evaluation in February 2011, at which time he complained of bilateral tinnitus.  In a letter received in November 2013, the Veteran's private doctor, who appears to be an otolaryngologist, also stated that the Veteran had been seen for tinnitus.  This evidence establishes a current disability.  

The remaining question is whether there is a link between the current tinnitus and the acoustic trauma during service.  

At the February 2011 examination, the examiner stated that the Veteran reported the onset of his tinnitus during the last 5 to 10 years, which was many years after separation from service.  Therefore, the examiner opined that the tinnitus was not the result of military noise exposure.  

In contrast, the November 2013 doctor notes the Veteran's report of noise exposure during military service.  He opined that this noise exposure history would be expected to correlate to his tinnitus.  It should also be noted that the Veteran testified in May 2015 that his tinnitus began during service and he has continued to experience it on a periodic basis ever since discharge from service.  

The two medical opinions are in relative equipoise.  The Veteran's testimony is sufficient to establish a continuity of symptomatology and a link to service.  Resolving reasonable doubt in the Veteran's favor the elements of service connection are established.  


ORDER

Entitlement to service connection for bilateral tinnitus is granted.  


REMAND

The July 2013 statement of the case reports that the RO conducted an "electronic review" of treatment records from the Tennessee Valley VA Medical Center dated from April 1999 to July 2002 and from the Boston VA Medical Center dated August 2012.  The only VA treatment records contained in the claims file are records from the Birmingham VA Medical Center dating from 2004 to 2010.  As the Veteran has testified that he received VA treatment for his claimed disabilities dating from the late 1990s, these records must be obtained and associated with his electronic claims folder so that the Board may have a complete copy of the record for its review.  

The Veteran also testified that he received private treatment for all of his claimed disabilities since the 1990s.  The Veteran testified that he had been unable to obtain private treatment regarding his knees, but it is unclear whether any of the private treatment records for his other disabilities are available.  

The Veteran has not been afforded VA examinations for either sleep apnea or hypertension.  

His service treatment records show a single high blood pressure reading in April 1986.  The Veteran reports that he was placed on multiday checks of his blood pressure in service on multiple occasions.  His VA treatment records show that he has been treated for hypertension since at least 2007, and he states that he has received private treatment for this disability since the 1990s.  

Similarly, the Veteran has submitted a statement from his roommate in service, who says that the Veteran snored loudly and would sometimes seem to stop breathing as he slept.  VA treatment records confirm that the Veteran has been treated for sleep apnea since at least March 2005, and he reports sleep problems dating from active service.  The Veteran has submitted a private opinion that relates his sleep apnea to 1989; however, the examiner did not mention military service and the Veteran was discharged from active service in 1988. 

The veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).  The McLendon criteria have been met.  

The Veteran was afforded a VA examination for his claimed knee, neck, and wrist disabilities in February 2011.  The examiner opined that these current disabilities were not related to treatment in service, as there was no evidence of any ongoing treatment for these disabilities in the post service VA treatment records, which called into question whether the findings on the current examination represented chronic disabilities.  The Veteran's complaints regarding his right knee were not addressed. 

The Board notes it does not appear the outstanding VA treatment records dating from 1999 to 2002 were considered by the examiner, as they are not cited anywhere in the report.  Furthermore, the missing August 2012 records are dated subsequent to the examination, and the Veteran contends that he was receiving private treatment for these disabilities since the 1990s.  Further examinations are warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the records of the Veteran's treatment for the conditions at issue at the Tennessee Valley VA Medical Center from April 1999 to July 2002 and the Boston VA Medical Center in August 2012, all other relevant VA treatment records dating from 2010 to the present.  

2.  Ask the Veteran to authorize VA to obtain all records of private treatment for the conditions at issue.  He should be notified that if he does not provide the authorization, he may submit the records himself.  

3.  Schedule the Veteran for a VA examination to determine whether current hypertension is related to service.  The examiner should note review the claims file.  The examiner should answer the following question:

Is it as likely as not that the Veteran's current hypertension began during active service, or is related to a disease or injury in active service?  

The reasons for this opinion should be provided.  The examiner should discuss the significance of the high blood pressure reading noted during service in April 1986, and should also address the history provided by the Veteran.  

If the examiner cannot provide an opinion without resort to speculation, the examiner must explain why this is so, whether it is due to the limits of the examiners knowledge or medical knowledge in general, and whether there is additional evidence that would permit the needed opinion to be provided.

4.  Schedule the Veteran for a VA examination to determine whether current sleep apnea is related to service.  The examiner should note review the claims file.  The examiner should answer the following question:

a) Is it as likely as not that the Veteran's current sleep apnea began during active service or is due to a disease or injury in such service?  

The reasons and bases for this opinion should be provided.  The examiner should discuss the significance of the August 2013 statement that report the Veteran snored and seemed to stop breathing during sleep in service, and the history provided by the Veteran, including his report of headaches in service.  

If the examiner cannot provide an opinion without resort to speculation, the examiner must explain why this is so, whether it is due to the limits of the examiners knowledge or medical knowledge in general, and whether there is additional evidence that would permit the needed opinion to be provided.

5.  Schedule the Veteran for a VA examination to determine whether current disabilities of the knees, right wrist, or neck are related to service.  The examiner should note review of the claims file.  The examiner should answer the following questions:

a) Does the Veteran currently have a chronic disability of the left knee?  If so, is it as likely as not that this disability began in service or is otherwise the result of a disease or injury in service?

b) Does the Veteran currently have a chronic disability of the right knee?  If so, is it as likely as not that this disability began in service or is otherwise the result of a disease or injury in service?

c) Does the Veteran currently have a chronic disability of the right wrist?  If so, is it as likely as not that this disability began in service or is otherwise the result of a disease or injury in service?

d) Does the Veteran currently have a chronic disability of the cervical spine?  If so, is it as likely as not that this disability began in service or is otherwise the result of a disease or injury in service?

If the examiner cannot provide an opinion without resort to speculation, the examiner must explain why this is so, whether it is due to the limits of the examiners knowledge or medical knowledge in general, and whether there is additional evidence that would permit the needed opinion to be provided.

6.  If any benefit sought on appeal, remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


